924 P.2d 832 (1996)
324 Or. 297
STATE of Oregon, Respondent on Review,
v.
Herbert Jackson FUTCH, Petitioner on Review.
CC CC88-1270; CA A67775; SC S41127.
Supreme Court of Oregon.
Argued and Submitted January 10, 1995.
Reassigned July 8, 1996.
Decided October 11, 1996.
Sally L. Avera, Public Defender, Salem, argued the cause on behalf of petitioner on review. With her on the petition for review was David K. Allen, Deputy Public Defender, Salem.
Janet A. Metcalf, Assistant Attorney General, Salem, argued the cause on behalf of respondent on review. With her on the response brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General, Salem.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY and GRABER, JJ.[*]
PER CURIAM.
Defendant appeals his convictions for aggravated murder and sodomy in the first degree. He contends that the trial court erred in allowing the admission of deoxyribonucleic acid (DNA) evidence using the Restriction Fragment Length Polymorphism (RFLP) method. The trial court held that that scientific technique satisfied the standard for the admissibility of scientific evidence articulated by this court in State v. Brown, 297 Or. 404, 687 P.2d 751 (1984).
*833 The Court of Appeals affirmed. State v. Futch, 123 Or.App. 176, 860 P.2d 264 (1993). The sole issue on review is whether the Court of Appeals erred in affirming the trial court's ruling admitting the state's RFLP DNA evidence. It did not. See State v. Lyons, 324 Or. 256, 924 P.2d 802 (1996) (decided this date) (discussing admissibility of DNA evidence).
The decision of the Court of Appeals and the judgment of the circuit court are affirmed.
NOTES
[*]  Unis, J., retired June 30, 1996, and did not participate in this decision. Durham, J., did not participate in the consideration or decision of this case.